
	
		II
		110th CONGRESS
		1st Session
		S. 810
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a laboratory science pilot program at the
		  National Science Foundation.
	
	
		1.FindingsCongress finds the following:
			(1)To remain
			 competitive in science and technology in the global economy, the United States
			 must increase the number of students graduating from high school prepared to
			 pursue postsecondary education in science, technology, engineering, and
			 mathematics.
			(2)There is broad
			 agreement in the scientific community that learning science requires direct
			 involvement by students in scientific inquiry and that laboratory experience is
			 so integral to the nature of science that it must be included in every science
			 program for every science student.
			(3)In America's Lab
			 Report, the National Research Council concluded that the current quality of
			 laboratory experiences is poor for most students and that educators and
			 researchers do not agree on how to define high school science laboratories or
			 on their purpose, hampering the accumulation of research on how to improve
			 labs.
			(4)The National
			 Research Council found that schools with higher concentrations of non-Asian
			 minorities and schools with higher concentrations of poor students are less
			 likely to have adequate laboratory facilities than other schools.
			(5)The Government
			 Accountability Office reported that 49.1 percent of schools where the minority
			 student population is greater than 50.5 percent reported not meeting functional
			 requirements for laboratory science well or at all.
			(6)40 percent of
			 those college students who left the science fields reported some problems
			 related to high school science preparation, including lack of laboratory
			 experience and no introduction to theoretical or to analytical modes of
			 thought.
			(7)It is the
			 national interest for the Federal Government to invest in research and
			 demonstration projects to improve the teaching of laboratory science in the
			 Nation's high schools.
			2.Grant
			 programSection 8(8) of the
			 National Science Foundation Authorization Act of 2002 (Public Law 107–368) is
			 amended—
			(1)by redesignating
			 subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and
			 indenting appropriately;
			(2)by moving the
			 flush language at the end 2 ems to the right;
			(3)in the flush
			 language at the end, by striking paragraph and inserting
			 subparagraph;
			(4)by striking
			 Initiative.—A program of and inserting
			 “Initiative.—
				
					(A)In
				generalA program of
					;
				and
			(5)by inserting at
			 the end the following:
				
					(B)Pilot
				program
						(i)In
				generalIn accordance with subparagraph (A)(v), the Director
				shall establish a pilot program designated as Partnerships for Access to
				Laboratory Science to award grants to partnerships to improve
				laboratories and provide instrumentation as part of a comprehensive program to
				enhance the quality of mathematics, science, engineering, and technology
				instruction at the secondary school level. Grants under this subparagraph may
				be used for—
							(I)purchase, rental,
				or leasing of equipment, instrumentation, and other scientific educational
				materials;
							(II)maintenance,
				renovation, and improvement of laboratory facilities;
							(III)professional
				development and training for teachers;
							(IV)development of
				instructional programs designed to integrate the laboratory experience with
				classroom instruction and to be consistent with State mathematics and science
				academic achievement standards;
							(V)training in
				laboratory safety for school personnel;
							(VI)design and
				implementation of hands-on laboratory experiences to encourage the interest of
				individuals identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science,
				engineering, and technology and help prepare such individuals to pursue
				postsecondary studies in these fields; and
							(VII)assessment of
				the activities funded under this subparagraph.
							(ii)PartnershipGrants
				awarded under clause (i) shall be to a partnership that—
							(I)includes an
				institution of higher education or a community college;
							(II)includes a
				high-need local educational agency;
							(III)includes a
				business or eligible nonprofit organization; and
							(IV)may include a
				State educational agency, other public agency, National Laboratory, or
				community-based organization.
							(iii)Federal
				shareThe Federal share of the cost of activities carried out
				using amounts from a grant under clause (i) shall not exceed 50
				percent.
						.
			3.ReportThe Director of the National Science
			 Foundation shall evaluate the effectiveness of activities carried out under the
			 pilot projects funded by the grant program established pursuant to the
			 amendment made by section 2 in improving student performance in mathematics,
			 science, engineering, and technology. A report documenting the results of that
			 evaluation shall be submitted to the Committee on Commerce, Science, and
			 Transportation and the Committee on Health, Education, Labor, and Pensions of
			 the Senate and the Committee on Science and Technology of the House of
			 Representatives not later than 5 years after the date of enactment of this Act.
			 The report shall identify best practices and materials developed and
			 demonstrated by grant awardees.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the National Science Foundation to carry out
			 this Act and the amendments made by this Act $5,000,000 for fiscal year 2008,
			 and such sums as may be necessary for each of the 3 succeeding fiscal
			 years.
		
